UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 22, 2011 Commission File Number: 333-156467 CROWNBUTTE WIND POWER, INC. (Exact name of registrant as specified in its charter) Nevada 20-0844584 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 111 5th Avenue NE Mandan, ND (Address of principal executive offices) (Zip Code) (701)667-2073 (Registrant telephone including area code) Check the appropriate item below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers. Director Resignation:On April 22, 2011, Timothy H. Simons submitted his written resignation as a director from the Company’s Board of Directors. Mr. Simons was not a member of any committee of the Board of Directors at the time of his resignation. Mr. Simons stated that his resignation was based on his desire to retire. Nothing was stated that Mr. Simons’ resignation was the result of any disagreement between him and the Company on any matter relating to the Company’s operation, policies or practices. A copy of Mr. Simons’ resignation as a director is attached hereto as an Exhibit. The Company has provided Mr. Simons with a copy of this current report prior to the filing thereof and informed him that he has the opportunity to provide the Company with correspondence stating whether he agrees or disagrees with the disclosure contained in this current report. The Company will file any such correspondence from Mr. Simons as an exhibit to this current report or as an amendment thereto. Officer Resignation:On April 22, 2011, Timothy H. Simons also submitted his written resignation as the Chief Operating Officer of the Company, effective as of May 31, 2011. Mr. Simons stated that his resignation was based on his desire to retire. Item9.01 – Exhibits (d)Exhibits. ExhibitNo. Description Letter of Resignation (Timothy Simons) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CROWNBUTTE WIND POWER, INC. Date: April 26, 2011 By: /s/ Mark Schaftlein Mark Schaftlein, Chief Executive Officer
